Citation Nr: 1712721	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an effective date earlier than February 24, 2012, for the award of service connection for anxiety disorder, not otherwise specified.

2.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder, not otherwise specified.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1962 to March 1983.  

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

First, a July 2012 rating decision denied the Veteran's claim for entitlement to a TDIU.  In January 2014, the Board reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disability on the basis that new and material evidence had been received, and remanded the claims of entitlement to service connection for an acquired psychiatric disability and to a TDIU.  Said claims were further remanded by the Board in December 2014 for additional development.  The Veteran's TDIU claim has since been returned to the Board for readjudication.  

Further, in a March 2015 rating decision, the Veteran was awarded an initial disability rating of 50 percent for anxiety disorder, effective February 24, 2012.  However, the Veteran filed a timely Notice of Disagreement (NOD) in June 2015 with regard to the initial disability rating and the effective date assigned.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case (SOC) was issued in August 2015, and the Veteran submitted a VA Form 9 in September 2015.  As such, the issues of entitlement to an increased initial rating and an earlier effective date for anxiety disorder are now properly before the Board.

The issues of entitlement to an initial disability rating in excess of 50 percent for anxiety disorder and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for an acquired psychiatric disability in a May 2011 Board decision.  

2.  The Veteran filed to reopen a claim of entitlement to service connection for an acquired psychiatric disability on February 24, 2012, and was informed in March 2012 that the claim would be reopened up the receipt of new and material evidence.  

3.  The Veteran's February 24, 2012, claim to reopen was filed after the date that entitlement arose.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 2012, for service connection for anxiety disorder, not otherwise specified, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

With regard to the Veteran's claim for an increased initial rating, the March 2015 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, a subsequent August 2015 SOC provided notice regarding the "downstream" issue of entitlement to an increased rating.  Additionally, the Veteran has received no less than six letters providing him with general disability rating and effective date criteria.  As such, the Veteran has had ample opportunity to respond to/supplement the record.  However, he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Further, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  Nevertheless, the Board notes that the claims file includes the Veteran's service records and private and VA treatment records, and that the Veteran has not identified any additional evidence to be obtained.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will proceed to assess the merits of the Veteran's claim.  





Legal Criteria and Analysis

The Veteran is seeking an effective date earlier than February 24, 2012, for the award of service connection for an anxiety disorder. 

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  If a claim is received within one year of a veteran's separation from service, the effective date will be the date of separation from active duty or the date that entitlement arose.  Otherwise, the effective date for an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

Here, review of the record indicates that the Veteran first filed a claim for entitlement to service connection for depression in October 2007.  This claim was denied in a January 2008 rating decision, and the Veteran submitted a timely NOD that same month.  An SOC was issued in April 2008, and again the Veteran submitted a timely substantive appeal that same month.  The claim was subsequently denied in a March 2009 Board decision.  However, the United States Court of Appeals for Veterans Claims (CAVC) vacated this decision, and remanded the matter for additional development in January 2010.  The Board additionally remanded the claim in December 2010, and a Supplemental Statement of the Case (SSOC) was issued in January 2011.  In May 2011, the Board again denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.

In February 2012, the Veteran filed a claim for entitlement to service connection for dysthymia.  In a March 2012 letter, the Veteran was informed that the issue of entitlement to service connection for a psychiatric disability was denied in a final January 2008 rating decision, and that he would have to submit new and material evidence to reopen the claim.  The Veteran was eventually granted entitlement to service connection for anxiety disorder, not otherwise specified, in a March 2015 rating decision.  An effective date of February 24, 2012 was assigned at that time, based upon the date that the Veteran's claim to reopen was received.    

Where new and material evidence is received to reopen and allow the claim more than one year after a previous final denial, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016).  Here, the evidence of record establishes that the Veteran was first diagnosed with a psychiatric disability in 1995, and that he filed a prior claim for entitlement to service connection for a psychiatric disability in October 2007.  However, this claim was finally adjudicated by the Board in May 2011, and the Veteran did not file a claim to reopen until February 24, 2012.  Therefore, the date of receipt of claim to reopen is the appropriate effective date, as it is later than the date entitlement arose.  

Accordingly, the Board must deny an effective date prior to February 24, 2012, for the award of service connection for the Veteran's anxiety disorder; such date corresponds to the date on which his claim to reopen was received by VA and is the earliest possible assignable effective date in this case.  See 38 C.F.R. §§ 3.102, 3.400 (2016).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than February 24, 2012, for the grant of service connection for anxiety disorder, not otherwise specified , is denied.





REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's two remaining claims.  

The Board first turns to the Veteran's claim for an initial disability rating in excess of 50 percent for anxiety disorder, not otherwise specified.  In doing so, the Board notes that the Veteran most recently underwent VA psychiatric examinations in April 2014, February 2015, and August 2015.  However, the Board finds that these examinations are entirely inadequate for the purpose of evaluating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

To that end, the Veteran's psychiatric disability has been rated in accordance with Diagnostic Code 9413.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9413 (2016).  As the Veteran is currently in receipt of a 50 percent initial rating for his psychiatric disability, his claim may be granted upon evidence of occupational impairment with deficiencies in most areas, or of total occupational and social impairment.  Id.  The applicable diagnostic criteria set forth several symptoms relevant to the Board's consideration of the claim.  However, none of the noted VA examiners fully assessed the Veteran's disability against said symptoms.  Accordingly, the Board finds that the VA examinations do not provide sufficient information upon which to evaluate the Veteran's present level of disability, such that a new examination is warranted at this time.  

Similarly, the Board finds that remand is warranted with regard to the Veteran's TDIU claim.  Generally, a total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016). 

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b) (2016).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Currently, the Veteran is service-connected for the following disabilities: 
(1) Anxiety disorder, not otherwise specified (50 percent from February 24, 2012); (2) sinusitis (50 percent from April 20, 2012); (3) neuropathy of the sural nerve, left lower extremity (30 percent from May 28, 2004); (4) tinnitus (10 percent from January 23, 2004); and (5) bilateral sensorineural hearing loss (10 percent from April 14, 2008).  Combined, these disabilities have been rated as 10 percent disabling from January 23, 2004; 40 percent disabling from May 28, 2004; 60 percent disabling from September 28, 2007; 80 percent disabling from February 24, 2012; and 90 percent disabling from April 20, 2012.  As such, the minimum schedular criteria for a TDIU were not met until February 24, 2012.  

However, the evidence of record, including an October 2015 VA examination report, indicates that the Veteran's disabilities may preclude him from obtaining and maintaining substantially gainful employment.  Thus based on the evidence of record, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to VA's Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis for the period prior to February 24, 2012.  Therefore, remand is warranted at this time.

In reaching this conclusion, the Board is cognizant that adjudication of the Veteran's initial rating claim may directly impact his TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Specifically, if the Veteran's claim for an increased rating is granted, then the period qualifying for referral to VA's Director of Compensation Service may be altered as a result.  As such, the RO is instructed to first adjudicate the Veteran's initial rating claim to assess the appropriate period for referral.  

Finally, the Board notes that the Veteran's TDIU claim was remanded by the Board in December 2014.  At that time and in pertinent part, the RO was instructed to schedule the Veteran for a VA Social and Industrial survey by an appropriate professional, who was to proffer an opinion regarding the Veteran's employability as supported by a complete rationale.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008)(holding that only substantial, and not strict compliance with the terms of a remand request, is required).

However, the Board finds that the resultant October 2015 VA addendum opinion is inadequate for the purpose of adjudicating the Veteran's TDIU claim.  See Barr, 21 Vet. App. at 312.  The October 2015 examiner opined that it was at least as likely as not that the Veteran's combined disabilities precluded him from obtaining and maintaining substantially gainful employment.  By way of rationale, the examiner noted only that the Veteran's record indicates marked difficulties with concentration, frustration, and difficulty.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that an examination that provides an etiology opinion without a rationale is inadequate).  The Board finds this rationale to be inadequate, as it fails to account for such relevant factors as the Veteran's employment history, training and education, and the combined impact of his disabilities.  As such, an addendum opinion is needed at this time.    

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from April 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA psychiatric examination to assess the current nature and severity of his anxiety disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria per Diagnostic Code 9413.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Schedule the Veteran with an appropriate examiner for an examination to determine the impact of his service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  
 
The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service connected disabilities on his ability to work.  Service connection is currently in effect for anxiety disorder, not otherwise specified; sinusitis; neuropathy of the sural nerve, left lower extremity; tinnitus; and bilateral sensorineural hearing loss. 

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

4.  Readjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 50 percent for anxiety disorder.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

5.  Thereafter, determine the period to which the Veteran is entitled to extraschedular consideration with regard to his TDIU claim.  Subsequently refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted for the determined period.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. 
§ 4.16(b) (2016).

6.  Readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


